              Case 1:20-cv-00186-SAB Document 32 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    CAROLYN BROWN,                                     Case No. 1:20-cv-00186-SAB

12                   Plaintiff,                          ORDER RE TELEPHONE
                                                         COMMUNICATION
13           v.

14    PROPERTY AND CASUALTY
      INSURANCE COMPANY OF HARTFORD,
15
                     Defendant.
16

17
            Carolyn Brown (“Plaintiff”), appearing pro se, filed this action in the Merced County
18
     Superior Court. On February 5, 2020, Property and Casualty Insurance Company of Hartford
19
     (“Defendant”) removed the action to the Eastern District of California.
20
            On December 16, 2020, the Court received a phone call from Plaintiff seeking for the
21
     Court to intervene in a dispute with her insurance company. Initially, Plaintiff is advised that it
22
     is improper for her to contact the judge without Defendant being included in the communication.
23
     “The prohibition against ex parte communications with judges is designed to protect the
24
     opposing party’s right to a fair hearing and, ultimately, the impartiality and integrity of the
25
     courts. Communications are commonly understood to be ex parte if made by one party outside
26
     the record without giving the other party notice or an opportunity to respond. Besides in-person
27
     contacts, the rule covers communication by telephone, letter, e-mail and any other modes.”
28


                                                     1
              Case 1:20-cv-00186-SAB Document 32 Filed 12/17/20 Page 2 of 2


 1 Kathryn A. Thompson, Private Talks Lawyers Shouldn’t Have Ex Parte Communications with

 2 Judges-Except When It’s Ok, ABA J., February 2007, at 20.

 3          Further, to obtain any type of relief in this action, Plaintiff is required to file a written

 4 pleading setting forth the legal standard that applies, addressing the standard, and stating the

 5 relief requested. Plaintiff is referred to the Local Rules of the Eastern District of California for

 6 the notice requirements for setting the hearing on a motion. See L.R. 144 (ex parte requests);

 7 L.R. 230 (civil motions).

 8
     IT IS SO ORDERED.
 9

10 Dated:     December 17, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
